                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 CHARLES ADAM BASCOMB,
                                                           MEMORANDUM DECISION &
                        Plaintiff,                            DISMISSAL ORDER
 v.

 STATE OF UTAH et al.,                               Case No. 2:19-CV-686
                        Defendants.                  District Judge Clark Waddoups



       In an Order dated December 30, 2019, the Court required Plaintiff to within thirty days

pay an initial partial filing fee of $5.40 and submit a consent to have the remaining fee collected

in increments from Plaintiff’s inmate account. (ECF No. 9.) To date, Plaintiff has not complied,

nor has Plaintiff responded to the Order, which was returned to sender, marked, "NOT

DELIVERABLE AS ADDRESSED UNABLE TO FORWARD." (ECF No. 10.) And Plaintiff

has not since updated Plaintiff's address as required. See D. Utah Civ. R. 83-1.3(e) ("In all cases,

counsel and parties appearing pro se must notify the clerk's office immediately of any change in

address, email address, or telephone number.")

       IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

Court's order and has failed to prosecute this case, see DUCivR 41-2, Plaintiff's complaint is

DISMISSED without prejudice. This action is CLOSED.

                                              BY THE COURT:



                                              JUDGE CLARK WADDOUPS
                                              United States District Court


SO ORDERED this 3rd day of April, 2020.
